DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledge of certified copies of papers required by 37 CFR 1.78.

Response to Amendment
The amendment filed on 03 January 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification, Claims, and Drawings have overcome each and every objection and 35 U.S.C. 112 (b) rejection previously set forth in the Non-Final Office action mailed 05 October 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



1-3, 6, 7, and 9-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nix et al. (US20020087083)(hereinafter "Nix").

Regarding claim 1, Nix teaches an intraluminal ultrasound imaging device ([0034], the catheter with an ultrasound transducer array) comprising: 
a flexible elongate member (fig. 1 #1 flexible body) configured to be inserted into a body lumen of a patient ([0038], specifically the insertion an positioning of the catheter into the artery of a patient), the flexible elongate member comprising a proximal portion and a distal portion (see annotated figure 1 below); 
an ultrasound scanner assembly disposed at the distal portion of the flexible elongate member (fig. 1 is seen as the distal end of the device, which includes an ultrasound scanner assembly), the ultrasound scanner assembly comprising: a flexible substrate member (fig. 1 #2 flexible plastic tubular body member and #6 flexible substrate;): 
a length (see annotated fig. 1 below);
a control region (fig. 1 and 4 #4 multiplexer arrangement, the multiplexer is seen as serving as a control region); 
(fig. 1 and 4 #3 transducer array); and 
a window region (see annotated fig. 1 below or fig. 8 the #14 slot region) wherein the window region, the transducer region, and the control region are aligned with one another along the length (see annotated fig. 1 for length, the regions would be radially aligned along the length of the radial axis),
wherein the flexible substrate is disposed in a rolled configuration such that the window region, the transducer region, and the control region are radially arranged relative to one another (fig. 1 #14 slots would be disposed between #4 multiplexer, #3 the transducer array, and #4, the slots, transducer array, and the multiplexer would be arranged radially around each other as they would share a radial axis).

    PNG
    media_image1.png
    232
    610
    media_image1.png
    Greyscale


	Regarding claim 2, Nix teaches the device of claim 1 wherein the window region comprises an integrated part of the flexible substrate (fig. 8 #14 slots are a part of the flexible substrate [0060] “The purpose of the slots 14 is to render the substrate 6 easily bendable along the lines of the slots”).
	
	Regard claim 3, Nix teaches the device of claim 2, 
(fig. 1 #2 flexible plastic tubular body member and #6 flexible substrate count as the flexible substrate, and would have a longitudinal width),
wherein the window region is disposed adjacent the transducer region (fig. 8 #14 slots is adjacent to #3 transducer array) along the width (#14 slots and #3 transducers are adjacent along the width) and defines an outermost edge of the flexible substrate (fig. 8 #14 slots is the other most portion of the flexible substrate).

    PNG
    media_image2.png
    344
    698
    media_image2.png
    Greyscale



wherein the flexible substrate comprises a width (fig. 1 #2 flexible plastic tubular body member and #6 flexible substrate count as the flexible substrate, and would have a longitudinal width),
wherein the flexible substrate includes a central axis (fig. 1 central line as shown in annotated figure 1 above) extending in a direction of the width(fig. 1 central line as shown in annotated figure 1 above would also serve as a longitudinal width) and wherein the window region, the transducer region, and the control region are disposed adjacent one another along the central axis (fig. 1 #1 flexible body, #14 would be disposed between the #4 multiplexers, #3 the transducer array, and #4 the multiplexer arrangement, radially they would be disposed adjacent to each other).

	Regarding claim 7, Nix teaches the device of claim 6, wherein the window region, the transducer region, and the control region are coaxially aligned along the central axis (fig. 1 #14 slot region, #3 the transducer array, and #4 the multiplexer are co-axially aligned along the central axis, co-axially meaning aligned along a central axis).

	Regarding claim 9, Nix teaches the device of claim 1,
	wherein the flexible substrate comprises a width (fig. 1 #2 flexible plastic tubular body member and #6 flexible substrate count as the flexible substrate, and would have a longitudinal width),
wherein the flexible substrate further comprises a support region (fig. 1 #2 flexible body) 
wherein the window region, the transducer region, the control region, and the support region are disposed adjacent one another along the width (The longitudinal width of the flexible substrate would include #2 flexible body, and #6 flexible substrate, and would span along the window region, transducer region, controller region, and the support region, making them adjacent to one another).

	Regarding claim 10, Nix teaches the device of claim 9, the rolled configuration is layered with the support region forming an innermost first layer defining a cylindrical lumen (fig. #2 flexible body), the control region forming a second middle layer (fig. 1 #4 multiplexer is radially between the support region and the transducer array), the transducer region forming a third middle layer (fig. 1 #3 transducer array forms a layer outer to the multiplexer but inner to the #6 substrate that has the #14 slots), and the window region forming an outer layer of the scanner assembly (fig. 8 #14 slot area forms an outer layer of the assembly and would be on substrate #6 between adjacent #4 multiplexers in fig. 1).

	Regarding claim 11, Nix teaches the device of claim 1, wherein the window region comprises a flange extending from the outer edge of the flexible substrate (fig. 8 the diameters increase along the catheter, creating a flange at the ends, which is a part of the window region, and the slots are from an outer edge of the flexible substrate).

	Regarding claim 12, Nix teaches the device claim 1, 
wherein the flexible substrate comprises a width (fig. 1 #1 flexible tubular body, #2 flexible plastic tubular body member and #6 flexible substrate count as the flexible substrate, and would have a longitudinal width)
wherein the flexible substrate further comprises a transition region (fig. 1 #6 the portion of the flexible substrate that extends outwards radially) disposed between the window region and the transducer region along the width (fig. 1 #6 that portion of the flexible substrate is between the slots which would be between the #4 multiplexers and #3 transducer along its longitudinal width).

	Regarding claim 13, Nix teaches the device of claim 1, wherein the transducer region and the window region comprise different, nested cylinders (the window region would create a separate cylinder from the #3 the transducer array that would make a different cylinders which together would make nested cylinders).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nix in view of Eberle et al., (US7226417B1) (hereinafter “Eberle”).

Regarding claim 4, Nix teaches all of the claim limitations of claim 1, but fails to explicitly disclose where in the flexible substrate comprises a width, the window region including a variable thickness along the width from an inner window edge to an outer window edge.
Nix does teach the flexible substrate comprises a width (fig. 1 #1 flexible tubular body, #2 flexible plastic tubular body member and #6 flexible substrate count as the flexible substrate, and would have a longitudinal width), 
In the same ultrasound catheter field of endeavor, Eberle teaches:
wherein the window region includes a variable thickness along the width from an inner window edge to an outer window edge (fig. 6 #50 col. 10 line 43-48 specifically the two-part epoxy of varying thickness that is between the flex circuit and transducer).


	Regarding claim 5, Nix teaches all the claim 4 limitations above, but fails to clearly disclose the thickness of the window region is greatest in an area overlying the transducer region when the flexible substrate is in a rolled configuration.
	However in the same field of endeavor, Eberle teaches the thickness of the window region is greatest in an area radially overlying the transducer region (fig. 6 #50 two-part epoxy is only covering the transducer, so it would have the greatest thickness over the transducer region).
	It would have been obvious to one of ordinary skill in the art at the time to modify the window region of Nix to include variability in thickness of the covering over the transducer and catheter as taught by Eberle to decrease per-unit cost for manufacturing the ultrasound transducer assemblies (see Eberle col. 3 line 45-47).

	Claims 8 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nix in view of Kallback et al., (US20160228061), (hereinafter “Kallback”).

Regarding claim 8, Nix teaches the device of claim 1, but fails to explicitly disclose the rolled configuration is layered with the control region forming an inner layer, the transducer region forming a middle layer, and the window region forming an outer layer.
	Nix does teach a rolled configuration is layered (fig. 1 the configuration is layered, and has been rolled) and the control region forming an inner layer (#4 multiplexer is the inner layer).
	In the same ultrasound catheter field of endeavor, Kallback teaches the transducer region forming a middle layer (fig. 3 #160 transducers is between the sensor opening and the flex circuits), and the window region forming an outer layer (fig. 3#142 sensor openings would form the outer layer).
	It would have been obvious to one of ordinary skill in the art at the time to modify the device of Nix with the layers of Kallback, as this would reduce total wall thickness which would improve access to tissue of interest while also allowing for less traumatic procedures (see Kallback [0057]).


Regarding claim 14, Nix teaches a method of assembling an intraluminal ultrasound imaging device ([0034], the catheter with an ultrasound transducer array patient; [0038], specifically the insertion and positioning of the catheter into the artery of a patient), the method comprising: 
obtaining a flexible substrate (fig. 1 #1 flexible body and # 6 flexible substrate) comprising 
(see annotated fig. 1 above);
a width (fig. 1 would have a longitudinal width);
a central axis extending in the direction of the width (see annotated fig. 1 above for central axis);
an ultrasound transducer region (fig. 1 #3 transducer array);
a control region (fig. 1 #4 multiplexer serves as a control region); and 
a window region(fig. 1 see annotated fig. 1 for window region), wherein the ultrasound transducer region, the control region, and the window region are disposed laterally along the central axis (fig. 1 #3 transducer array, #4 multiplexer array, and slots window region would be lateral along the central axis) wherein the ultrasound transducer region, the control region, and the window region are aligned with one another along the length (see annotated fig. 1 above, the regions would be aligned radially along the length); and 
rolling the flexible substrate into a layered cylindrical shape (fig. 1 and 4 the device is rolled, therefore it has been configured to roll [0050] specifically the rolling of the assembly of fig. 4), wherein the control region forms an inner layer (fig. 1 #4 multiplexer is the least inward radially).
However Nix fails to teach explicitly disclose the ultrasound transducer region forms a middle layer, and the window region forms an outer layer.
In the same ultrasound catheter field of endeavor, Kallback teaches e ultrasound transducer region forms a middle layer(fig. 3 #160 transducers is between the sensor opening and the flex circuits), and the window region forms an outer layer (fig. 3 #142 sensor openings would form the outer layer).


	Regarding claim 15, Nix as modified by Kallback teaches the method of claim 14 further comprising obtaining a support member comprising a lumen running therethrough (fig. 1 the lumen created by #2 flexible body).

	Regarding claim 16, Nix as modified by Kallback teaches the method of claim 15, further comprising positioning the support member adjacent the control region before rolling the flexible substrate (fig. 1 #2 flexible body and #4 multiplexer are coupled so they would be adjacent before rolling).

	Regarding claim 17, Nix as modified by Kallback teaches the method of claim 16, wherein rolling the flexible substrate into a layered cylindrical shape comprises wrapping the control region around the support member (fig. 1 #4 multiplexer would be wrapped around #2 flexible body when rolled), wherein the inner layer formed by the control region surrounds the support member (fig. 1 #4 multiplexer surrounds #2 support member), the middle layer formed by the ultrasound transducer region surrounds the control region, and (fig. 1 #3 transducer array and #4 multiplexer, radially #3 would surround #4).
	However Nix fails to explicitly disclose the outer layer formed by the window region surrounds the ultrasound transducer region.
	In the same ultrasound catheter field of endeavor, Kallback teaches the outer layer formed by the window region surrounding the ultrasound region (fig. 3 #142 sensor openings would form the outer layer, which would surround the #160 ultrasound region)
	It would have been obvious to one of ordinary skill in the art at the time to modify the device of Nix with the layers of Kallback, as this would reduce total wall thickness which would improve access to tissue of interest while also allowing for less traumatic procedures (see Kallback [0057]).

	Regarding claim 18, Nix as modified by Kallback teaches the method of claim 17, wherein the window region is radially spaced from the ultrasound transducer region (fig. 8 #14 slots as the window region and #3 transducer array are radially spaced, as they have different diameters), the ultrasound transducer region is radially spaced from the control region (fig. 1 #3 transducer array and #4 multiplexer are radially spaced, as they have different diameters), and the control region is radially spaced from the support member (fig.1 #4 multiplexer and #2 flexible body are radially spaced as they have different diameters).

	Regarding claim 19, Nix as modified by Kallback teaches the method of claim 14 wherein the window region is radially spaced from the ultrasound transducer region (fig. 1 window region and #3 transducer array are radially spaced as they have different diameters) and the ultrasound transducer region is radially spaced from the control region (fig. 1 #3 transducer array and #4 multiplexer are radially spaced as they have different diameters).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nix in view of Kallback and in further view Yamamoto et al., (WO2017187756), (hereinafter “Yamamoto”).
m
	Regarding claim 20, Nix as modified by Kallback teaches the method of claim 19, but fails to explicitly disclose inserting acoustic matching medium between the window region and the ultrasound transducer region.
	However in the same ultrasonic field of endeavor, Yamamoto teaches inserting acoustic matching medium between the window region and the ultrasound transducer region (line 276 – 278 of Office provided translation “The ultrasonic transducer unit 46 further includes an acoustic matching layer 64 stacked on the ultrasonic transducer array 50 and an acoustic lens 66 stacked on the acoustic matching layer”; the acoustic lens would be the window).
	It would have been obvious to one of ordinary skill in the art at the time to modify the method of Nix as modified by Kallback to include the build of the ultrasonic transducer unit of Yamamoto, as the convergence of the US waves via the lens would increase the transmittance of the ultrasonic wave (see Yamamoto lines 285-291).


Response to Arguments
Applicant's arguments filed 03 January 2022 have been fully considered but they are not persuasive and are moot because the new ground of rejection relies on newly cited portions of Nix and new references Kallback and Yamamoto necessitated by amendment to teach the matter challenged in the argument and amendments.
Regarding claim 1, applicant has amended the claim to recite “a length”, but does not specify what the length is exactly. In addition the amendments recite “aligned with one another along the length”. However if the length was along the central axis of the catheter, then the window region, transducer region, and the control region would be aligned radially with one another.
In addition, applicant has amended the claim to recite “aligned with on another long the length”, however since the applicant has not specified the length or the alignment, the regions would be radially aligned along the length which can act as a central axis, which also means that they are radially arranged relative to one another.
Similar arguments can be made for claim 14 as it recites features similar to those recite in claim 1, as well as any claims of which rely on claims 1 or 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952.  The examiner can normally be reached on Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/M.Y.F./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793